Case 3:19-cv-21248-BRM-LHG Document 48 Filed 06/19/20 Page 1 of 2 PageID: 718



 Ira M. Schulman (admitted pro hac vice)
 Emily D. Anderson
 SHEPPARD, MULLIN, RICHTER &
 HAMPTON LLP
 30 Rockefeller Plaza
 New York, New York 10112
 Telephone: (212) 653-8700
 Facsimile: (212) 653-8701
 ISchulman@sheppardmullin.com
 EManderson@sheppardmullin.com


                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

 THE TRUSTEES OF PRINCETON
 UNIVERSITY,
              Plaintiff,

                             v.                            Civil Action No. 3:19-cv-21248 (BRM)(LHG)

 TOD WILLIAMS BILLIE TSIEN                                 APPLICATION FOR EXTENSION OF
 ARCHITECTS, LLP; JACOBS                                   TIME TO OPPOSE MOTION
 ARCHITECTS/ENGINEERS, INC.; and
 JACOBS CONSULTANCY INC.,                                  Motion Date: July 6, 2020

                         Defendants.

 ------------------------------------------------------
 TOD WILLIAMS BILLIE TSIEN
 ARCHITECTS, LLP,

                        Third-Party Plaintiff,

                             v.

 ARUP USA, INC. and F.J. SCIAME
 CONSTRUCTION COMPANY, INC.

                        Third-Party Defendants.


                  Application is hereby made for a Clerk’s Order pursuant to Local Civil Rule 7.1

(d) (5) extending the time within which Third-Party Defendant F.J. Sciame Construction

Company, Inc. (“Sciame”) may oppose the Motion to Supplement and /or Amend the Answer,


SMRH:4820-4452-8576.1                                     -1-
Case 3:19-cv-21248-BRM-LHG Document 48 Filed 06/19/20 Page 2 of 2 PageID: 719



Affirmative Defenses, Counterclaim and Cross-Claim (Document 42) filed by Defendant Jacobs

Architects/Engineers, Inc. and Jacobs Consultancy, Inc., currently returnable on July 6, 2020,

and it is represented that:

                        1. The originally noticed motion day has not previously been extended or

                           adjourned;

                        2. The new motion day shall be July 20, 2020; and

                        3. All parties opposing the motion shall file their opposition papers at least

                           14 days prior to the new motion day, and that the moving party shall file

                           its reply papers, if any, at least seven days prior to the new motion day.

    Dated: New York, New York                                 Respectfully submitted,
           June 19, 2020
                                                               s/ Emily D. Anderson
                                                              Ira M. Schulman (admitted pro hac vice)
                                                              Emily D. Anderson
                                                              SHEPPARD, MULLIN, RICHTER &
                                                              HAMPTON LLP
                                                              30 Rockefeller Plaza
                                                              New York, New York 10112
                                                              Telephone: (212) 653-8700
                                                              Facsimile: (212) 653-8701
                                                              Email: ISchulman@sheppardmullin.com
                                                                     EManderson@sheppardmullin.com
                                                              Attorneys for Third-Party Defendant
                                                              F.J. Sciame Construction Co., Inc.




SMRH:4820-4452-8576.1                                -2-
